EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Felder on February 17, 2022.
The application has been amended as follows: 
	Replace claims as follows:
1.  A catheter comprising:
	a catheter body having a proximal region, a neck region, and a distal region predisposed into at least a partial loop disposed in a plane;
	a handle joined to the proximal region and including an actuator;
	an activation wire coupled to the actuator, extending through the proximal region and neck region and into the at least a partial loop of the distal region, and coupled to the distal region such that, when a user actuates the actuator, the activation wire is activated to cause the at least a partial loop of the distal region to vary in radius; 
a shape memory wire, separate from the activation wire, extending through the neck and at least a portion of the distal region and shaping the portion of the distal region into the at least a partial loop; and 
	a tube-shaped constraint within the neck, wherein the activation wire is detached from the shape memory wire and disposed within the tube-shaped constraint such that when tension is applied to the activation wire to vary the radius of the partial loop, the tube-shaped constraint prevents nodding of the neck by keeping the activation wire and the shaping wire in close proximity to each other.

2.  The catheter according to claim 1, wherein the tube-shaped constraint comprises a rigid tube.  



4.  The catheter according to claim 1, wherein the tube-shaped constraint comprises a compression coil.

5.  The catheter according to claim 4, wherein the tube-shaped constraint comprises a coil spring.

6.  The catheter according to claim 4, wherein the compression coil comprises a wound round wire having a diameter of 0.002”.

7 (canceled).  

8.  The catheter according to claim 6, wherein an inner diameter of the constraint is no more than 0.003” greater than a combined thickness of the activation wire and the shape memory wire.

9.  The catheter according to claim 8, wherein the inner diameter of the constraint is no more than 0.002” greater than the combined thickness of the activation wire and the shape memory wire.

10.  The catheter according to claim 1, further comprising a plurality of electrodes disposed on the distal region.

11.  The catheter according to claim 1, wherein the tube-shaped constraint has an overall length, and wherein 40% of the overall length of the constraint extends parallel to the proximal region of the catheter body and 60% of the overall length of the constraint lies in the plane of the distal region of the catheter body.





	a catheter body having a proximal region that extends along an axis, a distal region predisposed into at least a partial loop disposed in a plane orthogonal to the axis of the proximal region, and a neck region between the proximal region and the distal region;
	a handle joined to the proximal region and including an actuator;
	an activation wire coupled to the actuator, extending through the proximal region and neck region and into the at least a partial loop of the distal region, and coupled to the distal region such that, when a user actuates the actuator, the activation wire is activated to cause the at least a partial loop of the distal region to vary in radius; 
	a shape memory wire, separate from the activation wire, extending through the neck region and at least a portion of the distal region to shape the portion of the distal region into the at least a partial loop; and
	an undeformable constraint within the neck region, 
	wherein the activation wire is detached from the shape memory wire and the activation wire and the shape memory wire are positioned within the undeformable constraint 
such that when tension is applied to the activation wire to vary the radius of the partial loop, the undeformable constraint minimizes nodding of the neck by keeping the activation wire and the shaping wire in close proximity to each other.

13.  The catheter according to claim 12, wherein the undeformable constraint permits the distal region of the catheter body to nod relative to the proximal region of the catheter body by up to ten degrees relative to the axis of the proximal region of the catheter body.

14.  The catheter according to claim 12, wherein the undeformable constraint comprises a spring steel coil.

15.  The catheter according to claim 12, wherein an inner diameter of the undeformable constraint is no more than 0.003” greater than a combined thickness of the activation wire and the shape memory wire.



17.  A method of manufacturing a medical device, the method comprising:
	forming an elongate body having a distal region and a proximal region;
	disposing a shape memory wire within a distal region of the body to predispose the distal region of the body into at least a partial loop disposed in a plane, wherein the plane is orthogonal to an axis of the proximal region, thereby forming a neck region between the proximal region and the distal region;
	disposing an activation wire, separate from the shape memory wire, through the elongate body from the proximal region into the at least a partial loop of the distal region;
	securing the activation wire to the distal region; and
	forming an undeformable constraint about the shape memory wire and the activation wire within the neck region, wherein the shape memory wire and the activation wire are detached from each other within the neck region.

18.  The method according to claim 17, wherein the step of forming an undeformable constraint about the shape memory wire and the activation wire within the neck region comprises surrounding the shape memory wire and the activation wire with a compression coil within the neck region.

19.  The method according to claim 17, wherein an inner diameter of the undeformable constraint exceeds a combined thickness of the shape memory wire and the activation wire by no more than 0.003”.

20.  The method according to claim 17, further comprising:
	securing the proximal region of the elongate body to a handle including an actuator; and
	securing the activation wire to the actuator such that, when a user actuates the actuator, the activation wire is activated to cause the at least a partial loop of the distal region to vary in radius.

21 (previously presented).  The catheter according to claim 1, wherein the shape memory wire and the activation wire are free to move relative to each other within the constraint.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, de la Rama (U.S. PGPub. No. 2011/0257499) and Chmielewski (U.S. PGPub. No. 2016/0114132) were found to be closest to the claimed invention. 
De la Rama discloses a catheter (catheter 10 in Fig. 1) comprising a catheter body (catheter body 12); a handle (handle 22); an activation wire (activation wire 32) and shape memory wire (shape memory wire 38 in Fig. 7) extending through a neck region and into a portion of the distal region of the catheter body ([0038]). However, De la Rama fails to disclose a tube-shaped constraint within the neck region as claimed in independent claims 1, 12 and 17. 
Chmielewski discloses a catheter (catheter 10 in Fig. 1) comprising a catheter body (catheter body 12); a handle (handle 22); an activation wire (activation wire 30 in Fig. 2A) and a shape memory wire (loop wire 48 formed from shape memory nitinol wire [0040]) and a tube-shaped constraint within the neck region (tube 40’ in Fig. 2B). However, Chmielewski fails to disclose that the activation wire and the shape memory wire are both detached from each other. Rather, Chmielewski teaches that the activation wire and the shape memory wire are soldered to each other ([0038]-[0039]). There would be no motivation from the prior art to modify De la Rama or Chmielewski and provide the claimed arrangement of the activation wire and the shape memory wire within the tube-shaped constraint as required in independent claims 1, 12 and 17.  
Claims 2-6, 8-11, 13-16, and 18-21 are allowed as being dependent on independent claims 1, 12 or 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/17/2022